DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The examiner agrees with the Written Opinion of the International Search Agency for PCT/US19/46692 , dated 11/6/2019.
US 20050126783 A1 to Grattan discloses an apparatus and method for placement in a wellbore with bi-directional boosters that when detonated create multiple waves that combine to amplify to severing a pipe. However fails to disclose at least “expand said at least a portion of the wall of the tubular radially outward without perforating or cutting through said at least a portion of the wall, “ of claims 1 or 6.
US 20160010414 A1 to Bell similarly discloses method for use with a tool with bi-directional boosters with explosive pellets to cut a downhole tubular.
US 20160010423 A1 to Myhre discloses a method for plugging using explosive detonation to deform a tubular, however fails to disclose using two shock waves that collide to create an amplified shock wave that travels radially outward to impact the tubular at a first location.

A search of the prior art failed to find any reference that combined multiple shock waves from explosives to expand a tubular without perforating or cutting, as is required by the claims. 
Furthermore, it would not appear obvious to combine the two prior art references (Grattan and Myhre) to arrive at the claimed invention, since the purpose of Grattan is to cut a tubular and the purpose of Myhre is to set an anchor and then plug a tubular.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MACDONALD whose telephone number is (571)272-8763. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A MACDONALD/           Primary Examiner, Art Unit 3674